Per Curiam.

This case is before this court on appellant’s motion for rehearing which was treated as a motion for reconsideration and allowed. As appellant states, the affirmance of his conviction was based on the case of State v. McLeod, 1 Ohio St. 2d 60, and .subsequently the United States Supreme Court reversed the McLeod case. 33 L. W. 3375.
The opinion of the Supreme Court of the United States reversing McLeod furnishes no guidelines to this court as to what elements in the McLeod case caused its reversal. The reversing opinion merely states that the judgment is reversed and cites Massiah v. United States, 377 U. S. 201, 12 L. Ed. 2d 246. Speculating as we must, there appear two possible grounds upon which the reversal could have been based even though the confession involved was voluntary. One, that such confession was made after indictment at a time petitioner was not represented by counsel, or, two, that McLeod was not advised of his right to remain silent and that anything he said could be used against him.
The facts in the instant case bear no resemblance to either McLeod or Massiah. The record here shows that both statements made by appellant were given voluntarily in narrative form at interviews instigated by him and at his own request, *62that these were not interrogatory proceedings, and that at both interviews he was informed that the statements could be used against him. At these interviews the fact that he was represented by counsel was discussed by the prosecuting attorney with appellant and apparently appellant did not want his counsel present. The record shows that such statements were motivated by the desire of appellant to “get even” with one Dick Stewart who caused his apprehension in Alabama.
The trial court, after a full hearing on the question of the suppression of these statements, found that petitioner was not only fully informed of his rights but also that he was well aware of them and intelligently waived them.
Thus, in the present case we have a situation where an accused although represented by counsel voluntarily and at his own request appeared before the prosecuting attorney without his counsel and only after a discussion of the fact that he was represented by counsel and only after he was told that anything he said could be used against him was he allowed to make a voluntary statement.
Our former judgment is adhered to.

Former judgment adhered to.

Taft, C. J., Zimmerman, Matthias, Herbert and Schneider, JJ., concur.